Citation Nr: 1447262	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION


The Veteran had active service from June 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  VBMS contains no documents regarding the Veteran.  Virtual VA includes VA treatment records dated from September 2010 to March 2013, which were reviewed by the Agency of Original Jurisdiction (AOJ) prior to issuance of a December 2013 supplemental statement of the case (SSOC).  

The claim of sleep apnea was originally denied by the RO in July 2008.  The Veteran was notified of the rating decision later that month.  He filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued; however, he did not perfect an appeal.  Within one year following notice of the July 2008 rating decision, the Veteran submitted additional evidence - specifically, an August 2008 medical opinion by Dr. M.B.  The evidence constituted new and material evidence because it addressed the basis of the prior denial (i.e., the lack of a nexus with service).  Therefore, although the RO characterized the issue on appeal as a claim to reopen, it is a continuation of the original claim.  38 C.F.R. § 3.156(b); Voracek v. Shinseki, 421 F.3d 1299 (2009); Bond v. Shinseki, 659 F.3d 1362 (2011).


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's sleep apnea was incurred during his active duty service.  


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his sleep apnea began during active duty service.  See e.g., November 2006 claim; Board Hearing Transcript (Tr.) at 3.  He testified that he snored and began waking up at night with trouble breathing.  See Board Hearing Tr. at 3.  He said that his friends and his wife complained about his snoring during service, but that he thought it was normal and did not seek any medical treatment.  See id. at 3-4.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence of record establishes that the Veteran has a current disability.  An August 1995 private treatment record reflects that the Veteran complained of a "broken sleep pattern."  He was later diagnosed with sleep apnea in November 2006.  See November 2006 VA Consult Sleep Study.  At that time, he reported a 20-year history of sleep problems, which included difficulty falling asleep and waking three to five times per night.  

The Veteran reported that he did not seek medical treatment for any sleep problems during service, and his service treatment records are negative for any complaints, treatment, or diagnoses related to sleep apnea.  In various written statements and during the Board hearing, the Veteran reported that he began having problems sleeping after he returned from Vietnam and was told by others that he snored loudly.  See e.g., November 2006 claim; Board Hearing Tr. at 3-4.  In support of his claim, he submitted written statements from fellow servicemen (D.L. and A.R.), and his wife (B.P.).  A.R. and D.L. stated that the Veteran had snored and seldom slept through the night; that he would stop breathing and awake; and that the loudness of his snoring was a standing joke among his peers.  See statements dated in May 2007, July 2009, and March 2010.  His wife stated that she first noticed that the Veteran had snoring and sleeping problems shortly after they first met in 1970 and that she noticed on many occasions throughout their marriage that he would stop breathing during his sleep.  See statements dated in September 2008 and March 2009.  The Veteran testified that he believed his symptoms were normal and that he was not aware of the condition of sleep apnea until a friend told him in the mid-2000s.  See Board Hearing Tr. at 21.  At that time, he realized that his symptoms might be sleep apnea, and he sought treatment.  See id. at 22.

With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id. at 1376-77.  In short, the Board cannot determine the lay evidence as to diagnosis and nexus lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, as a layperson, the Veteran is competent to report his symptoms in service and what others told him regarding his snoring and sleeping problems.  His wife and friends are competent to report what they observed, including the Veteran's snoring and his frequent awakening being unable to breath.  They are also competent to testify as to the onset and continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The Board finds no reason to doubt the credibility of these statements.  Regarding the diagnosis of sleep apnea, as it is a complex medical condition that generally requires a sleep study to confirm, a layperson is not competent to make such a diagnosis.  However, the Veteran is competent to describe his ongoing symptoms that support a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  The Board finds the Veteran's statements and later diagnosis of sleep apnea to be highly probative evidence supporting his claim.

Regarding the medical evidence, there are conflicting medical opinions as to whether the Veteran's sleep apnea began during or is otherwise related to military service.  The October 2011 VA examiner opined that the Veteran's sleep apnea was less likely to have manifested during military service.  She based her opinion on the fact that the service treatment records did not show any complaints or clinical features suggestive of sleep apnea.  The examiner, however, did not address the Veteran's reports and other lay statements of record regarding the onset and continuity of symptomatology.  As noted, lay evidence does not lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37 (Fed. Cir. 2006).  Because the examiner did not discuss the lay evidence and her reasons for discounting this evidence, the Board finds that the opinion lacks probative value.

The Veteran also submitted medical opinions from Dr. M.B., a VA physician, in support of his claim.  In November 2007, Dr. M.B. indicated that the Veteran's PTSD and insomnia made it more difficult to treat his sleep apnea with a CPAP (continuous positive airway pressure) machine and opined, "[i]n short his sleep disorders are additional problems that are related to his military experience and made worse by his service connected PTSD."  In August 2008, the physician indicated that sleep apnea was not commonly considered or diagnosed until the early 1990s.  He stated that he could not prove that the Veteran had sleep apnea during service, but that "his historical data suggests it."  He further opined that it would have been unlikely for the diagnosis to have been considered at the time.  In June 2009 and August 2011, the physician reiterated that he believed the Veteran's sleep apnea dated back to his time in the military based on historical information, but that it was not a recognized disorder when he was in the military.  Dr. M.B.'s opinions, although somewhat equivocal, are consistent with the underlying medical record and the lay statements.  Therefore, the Board finds these opinions probative evidence weighing in favor of the Veteran's claim.

In sum, the Board finds that the lay statements, along with the opinions of Dr. M.B., permit application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


